DETAILED ACTION
This action is in response to communications filed 10/27/2022:
Claims 1-20 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/27/022 have been fully considered but they are not persuasive. 
Applicant argues that Parise and Guo fail to explicitly teach certain limitations of claims 1, 12, and 20. Specifically, Parise and Guo fail to explicitly teach “classifying an audio signal and presenting an application associated with the classified audio signal that is responsive to the direction of the audio signal” (remarks pg. 11). 
The Examiner respectfully disagrees. Parise and Guo teach a system that extracts audio signals and provides a form of a visual indicator to be overlaid based on the audio signals extracted. For example, Parise allows an audio signal to be overlaid with an appropriate visual overlay (based at least on one or more parameters of the audio signal). ¶23 of Parise explicitly points out that a visual indicator can be located next to the audio signal (i.e. first person speaking) – wherein the visual indicator can change its parameters in order to improve the intelligibility of the audio signal. ¶28-29 provides both auditory and visual methods of improving sound intelligibility. ¶29 provides the explicit example of a visual indicator of “lips” being overlaid to the sound source. The above examples provide adequate support for presenting an “application” associated with the classified audio signal that is responsive to the direction of the audio signal. 
Guo similarly teaches a system for capturing audio signals, but provides the additional step of using artificial intelligence to better classify the environment in order to provide an appropriate visual overlay. As pointed out by the Applicant, Guo can provide visual overlays associated with various environments such as a restaurant or classroom (among others). As previously pointed out, ¶38 of Guo provides an example of a user entering a classroom environment and the system provides an appropriate visual overlay that can be shared on a social media network. In addition, the paragraph provides teachings that the visual overlay can be associated with a live video feed and broadcast said feed on the social media network. There is also support in this paragraph that provides the teachings of “classifying an audio signal and presenting an application associated with the classified audio signal that is responsive to the direction of the audio signal”. The audio signals in the environment are classified and an appropriate application associated with the audio signal is presented (i.e. visual overlay); the direction would be the direction of the user has chosen to be broadcast on social media (i.e. if the user is live streaming their environment, the visual overlays would change in a live-manner based on the direction and environment detected by the system). For example, if a user moves from the classroom to the cafeteria of the school, both the environment and the direction of the user (pointing the user device for live streaming) has changed from a “classroom” setting to a “restaurant” setting where the visual overlay may instead be shown as forks and knives (common items found in a cafeteria). 

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parise et al (US20210249031, hereinafter “Parise”) in view of Guo et al (US20210082453, hereinafter “Guo”).
Regarding claim 1, Parise teaches an eyewear device (Fig. 4A, eyewear device) comprising: 
a microphone system (Fig. 4A, microphone 480); 
a presentation system (Fig. 4A, display 420); 
a support structure configured to be head-mounted on a user, the support structure supporting the microphone system and the presentation system (Fig. 4A, eyeglass frame comprising of microphone and display); and 
a processor, a memory, and programming in the memory (¶57, Fig. 4A, device comprises of processor, memory, and programming to perform tasks), wherein execution of the programming by the processor configures the eyewear device to: 
capture, with the microphone system, audio information of an environment surrounding the eyewear device (Fig. 6, sounds within an environment are collected); 
identify an audio signal within the audio information (¶27, sounds are filtered and determined to be wanted signals [e.g. speech] or non-wanted signals [e.g. noise]); 
detect a direction of the audio signal with respect to the eyewear device (¶57, processor determines direction of arrival on the collected sounds); 
classify the audio signal into one of a plurality of predefined classifications (¶57, collected sound sources are classified).
present, by the presentation system, the application associated with the predefined classifications responsive to the direction of the audio signal (¶23, 29, a visual indicator (application) can be associated with a first user and be located proximate to their direction).
Parise fails to explicitly teach each of the plurality of predefined classifications associated with a respective application for presentation by the presentation system; and 
present, by the presentation system, the respective application associated with the one of the plurality of predefined classifications responsive to the direction of the audio signal.
Guo teaches each of the plurality of predefined classifications associated with a respective application for presentation by the presentation system (¶34-35, 37-38, input sounds are collected and classified according to their environment); and 
present, by the presentation system, the respective application associated with the one of the plurality of predefined classifications responsive to the direction of the audio signal (Fig. 10, once classification is performed, an appropriate visual overlay [i.e. appropriate application] can be associated with the now-classified audio; ¶38, live feed from the user provides the overlays to be changed according to the user’s environment – for example, a user is in a classroom during the first minute of the live stream, the visual overlay is a classroom; when the user moves from the classroom to a cafeteria, the overlay might change to a restaurant-style setting; the act of the user moving from one environment to another involves changing the direction of the audio signal since said signals are located in different spatial locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio-visual apparatus (as taught by Parise) with the visual overlays (as taught by Guo). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of allowing the user to more easily recognize a context by using graphics rather than words/text.
Regarding claim 2, Parise in view of Guo teaches wherein the presentation system includes a speaker system and wherein to present the respective application the processor configures the eyewear device to: 
produce a spatial filter responsive to the direction of the audio signal (Parise, ¶57, generation of acoustic transfer functions to be applied); 
apply the spatial filter to the audio signal; 
amplify the audio signal (Parise, ¶28, audio signals can be augmented [including amplification]); and 
present, with the speaker system, the amplified audio signal with the applied spatial filter (Parise, ¶64, system can apply spatial filtering to the audio in order to output spatialized audio content so the sound can appear to originate from various locations in the environment).
Regarding claim 3, Parise in view of Guo teaches wherein the presentation system includes a speaker system and wherein to present the respective application the processor configures the eyewear device to: 
produce a spatial filter responsive to the direction of the audio signal (Parise, ¶57, generation of acoustic transfer functions to be applied); 43ANON-339US 1 
generate an audio track corresponding to the one of the plurality of predefined classifications (Parise, ¶28, audio source signals can be classified [see ¶57] and augmented accordingly); 
apply the spatial filter to the audio track; and 
present, with the speaker system, the audio track with the applied spatial filter (Parise, ¶64, system can apply spatial filtering to the audio in order to output spatialized audio content so the sound can appear to originate from various locations in the environment).
Regarding claim 4, Parise in view of Guo teaches wherein the presentation system includes a display system and wherein to present the respective application the processor configures the eyewear device to: 
produce a visual overlay including a virtual object corresponding to the one of the plurality of predefined classifications; and 
present the visual overlay on the display system (Guo, ¶38, visual overlays can be presented according to the identified classifications; Parise, Fig. 4A, overlays can be presented on any device capable of displaying images including the one taught by Parise).
Regarding claim 5, Parise in view of Guo teaches wherein to present the visual overlay the processor configures the eyewear device to: 
register the virtual object to the detected direction with respect to the eyewear device; 
wherein to produce and present the visual overlay the processor configures the eyewear device to include the virtual object in the visual overlay in a position corresponding to the detected direction (Parise, ¶69, audio signals are analyzed to determine their direction of arrival by performing various algorithms; Fig. 1, a visual indicator [or an overlay as taught by Guo] is associated with the respective audio signal [and it’s direction]).
Regarding claim 6, Parise in view of Guo teaches wherein execution of the programming by the processor further configures the eyewear device to: 
detect a subsequent direction of the audio signal; and 
produce a subsequent visual overlay including the virtual object in another position corresponding to the subsequent detected direction to present on the display system (Parise, ¶81, 83, visual indicator moves in conjunction with the audio signal; producing more than one visual indicator is not novel in the art as seen in Fig. 4 of Salter [see subsequent rejections]).
Regarding claim 7, Parise in view of Guo teaches wherein the presentation system includes a speaker system and a display system and wherein to present the respective application the processor configures the eyewear device to: 
present, with the speaker system, an audio track in the direction of the audio signal (Parise, ¶28, audio signals can be augmented); and 
present, with the display system, a virtual object in a direction corresponding to the direction of the audio signal (Parise, Fig. 1, ¶34, audio-visual augmentation system includes providing a visual indicator proximate to the audio signal to be augmented [see Fig. 1]).
Regarding claim 9, Parise in view of Guo teaches wherein to detect the direction of the audio signal with respect to the eyewear device the processor applies a beam forming algorithm (Parise, ¶57, detecting direction of audio signals using beamforming techniques); to classify the audio signal into one of a plurality of predefined classifications the processor applies a trained convolutional neural network (CNN) to the audio signal (Guo, ¶30-31, audio is classified by applying a trained NN [i.e. CNN, see abstract]); and to identify the audio signal within the audio information the processor applies a signal discrimination filter to the audio information (Parise, ¶76, various signal processing techniques are used in order to separate sounds captured – such as emphasizing sounds according to location, filtering according to frequency, etc.).
Regarding claim 11, Parise in view of Guo teaches wherein execution of the programming by the processor further configures the eyewear device to: 
determine an intensity of the audio signal (Parise, ¶70, signal intensity can be determined); and 
classify the audio into one of at least two intensity classification levels; 
wherein the presenting of the respective application is additionally responsive to the classified intensity classification level (Parise, ¶70, signal intensity can be used to determine sound directions; ¶19, subsequent audio augmentation can be applied in order to enhance a “weaker” sound).
Regarding claims 12-14, they are rejected similarly as claims 1-3, respectively. The method can be found in Parise (¶5, method).
Regarding claim 15, it is rejected similarly as a combination of claims 4-5. The method can be found in Parise (¶5, method).
Regarding claim 16, it is rejected similarly as claim 7. The method can be found in Parise (¶5, method).
Regarding claim 18, it is rejected similarly as claim 9. The method can be found in Parise (¶5, method). 
Regarding claim 19, it is rejected similarly as claim 11. The method can be found in Parise (¶5, method).
Regarding claim 20, it is rejected similarly as claim 1. The non-transitory medium can be found in Parise (¶7, non-transitory medium). 

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parise et al (US20210249031, hereinafter “Parise”) in view of Guo et al (US20210082453, hereinafter “Guo”) in further view of Salter et al (US20170069143, hereinafter “Salter”).
Regarding claim 8, Parise in view of Guo teaches wherein the presentation system includes a speaker system and a display system and the eyewear device further comprises: 
a camera system having a field of view and supported by the support structure, wherein execution of the programming by the processor further configures the eyewear device to capture images within a field of view (Parise, Fig. 4A, system includes speaker and display as well as camera 430 capable of capturing and producing a field of view for the user [see Fig. 1]); 
wherein to present the respective application the processor configures the eyewear device to: 
present, with the speaker system, an audio track in the direction of the audio signal (Parise, ¶57, augmented audio according to a sound direction is output); 
Parise in view of Guo fail to explicitly teach present, with the display system, a virtual object in a direction corresponding to the direction of the audio signal when an object corresponding to the audio signal is not within the field of view; and 
present, with the display system, the virtual object over the object when the object corresponding to the audio track is within the field of view.
Salter teaches present, with the display system, a virtual object in a direction corresponding to the direction of the audio signal when an object corresponding to the audio signal is not within the field of view (¶17, audio or visual features can be presented to the user corresponding to its direction when said feature is not in field of view); and 
present, with the display system, the virtual object over the object when the object corresponding to the audio track is within the field of view (¶41-42, audio or visual cues can be used to alert a user of an object outside the view and as the user moves towards said object, the cue can be attached to the object [see Fig. 4]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of applying visual or audio cues to objects outside of a field of view (as taught by Salter) to the audio-visual apparatus (as taught by Parise in view of Guo). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of improving user awareness with respect to their field of view (Salter, ¶11).
Regarding claim 17, it is rejected similarly as claim 8. The method can be found in Parise (¶5, method).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QIN ZHU/Primary Examiner, Art Unit 2651